In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00369-CV

JUNE FISHER, INDIVIDUALLY AND AS           §   On Appeal from the 96th District Court
REPRESENTATIVE OF THE ESTATE OF
ALAN FISHER, Appellant


V.                                         §   of Tarrant County (096-330963-21)

BNSF RAILWAY COMPANY,
(INDIVIDUALLY AND AS SUCCESSOR-IN
INTEREST TO THE BURLINGTON
                                           §   July 14, 2022
NORTHERN & SANTA FE RAILWAY
COMPANY, ATCHISON AND QUINCY
RAILROAD COMPANY, BURLINGTON
NORTHERN, INC., AND BURLINGTON
NORTHERN RAILROAD COMPANY),
                                           §   Opinion by Justice Wallach
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Appellant June Fisher, Individually and as

Representative of the Estate of Alan Fisher shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach